DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Inventor’s election, without traverse (no arguments), of the set of patently indistinct compounds defined on page 15/15 of the 7/18/2022 Response is acknowledged.  The election/restriction is hereby made FINAL.  

Information Disclosure Statement
The lined-through reference is a foreign patent and should appear, with the appropriate information, in the foreign patent section of the IDS (with a notation that it is a translation).  

Specification
The disclosure is objected to because of the following informalities: scheme 1 on page 32 is so poorly reproduced (pixilated) as to be functionally illegible (in particular, the subscripts).  Likewise, the diagramed Synthetic Chemistry scheme on page 36 (General procedure for Buchwald-Hartwig amination).  
Appropriate correction is required.

Claim Objections
Claims 1-8 and 10-15 are objected to because of the following informalities: the claims are so poorly reproduced (pixilated) that subscripts, superscripts and primes which appear in the text and structures are functionally illegible.  Claim 15, a series of structures, is so poorly reproduced (pixilated) that portions of the lettered substituents and labels are functionally illegible.  
Appropriate correction is required.  

Claim 10 is objected to because of the following informalities: the claim contains multiple periods.  The claim is, in fact, two separate sentences.  (Note MPEP 608.01(m) for guidance as to the form of claims.)  
Appropriate correction is required.  

Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim may not depend from another multiply dependent claim (claim 15).  See MPEP § 608.01(n).  Accordingly, the claim 19 has not been further treated on the merits.  
Appropriate correction is required.  

The examiner notes for clarity of the record that the claim set has not been reviewed to such an extent that every instance of a typographical, grammatical and/or spelling error has been noted and made of record.  Inventor’s assistance is respectfully requested in correcting any and all other typographical and minor grammatical and/or spelling errors which may be present in the claim set.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, the claim recites the broad recitation “…halogen…”, and the claim also recites “…(F, Cl, Br or I)…” which is the narrower statement of the range/limitation.  
Furthermore, in the last line of claim 1, it is unclear how the compound of formula I may be a solvent.  The examiner respectfully suggests the proper term is: solvate.  

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, the claim recites the broad recitation “…halogen…”, and the claim also recites “…(F, Cl, Br or I)…” which is the narrower statement of the range/limitation.  Likewise, the claim recites the broad recitation “…optionally substituted C1-C7…”, and the claim also recites “…preferably [emphasis added] C2-C7 acyl…” which is the narrower statement of the range/limitation.  
Furthermore, in the last line of claim 2, it is unclear how the compound of formula IA may be a solvent.  The examiner respectfully suggests the proper term is: solvate.  

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, the claim recites the broad recitation “…G is H or an optionally substituted C1-C12 alkyl, alkene or alkynyl group…”, and the claim also recites “…wherein optional substituents include…” which begins the narrower statement of the range/limitation.
Furthermore, in the last line of claim 3, it is unclear how the compound may be a solvent.  The examiner respectfully suggests the proper term is: solvate.  

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The limitation “…as broadly described for generic structure I above…” is unclear.  First, there is no antecedent basis for the term “generic structure I.”  Claim 1, the claim from which claim 4 immediately depends, teaches “a compound of Formula I.”  Secondly, the limitation “as broadly described” is unclear because it would seem to mean that only some of the variable definitions of the independent claim are applicable – and if that is the case, then it is unclear which ones.   
Furthermore, in the last line of claim 4, it is unclear how the compound may be a solvent.  The examiner respectfully suggests the proper term is: solvate.  

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, in the definition of variables p and q, the claim recites the broad recitation “…an integer between 1 and 15…”, and the claim also recites “…with at least one of p or q preferably [emphasis added] being at least 2…” which is the narrower statement of the range/limitation.
Furthermore, in the last line of claim 5, it is unclear how the compound may be a solvent.  The examiner respectfully suggests the proper term is: solvate.  

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, in the definition of variable p’, the claim recites the broad recitation “…p’ is and integer from 1-10…” and the claims also recites “…preferably [emphasis added] 1, 2, 3, 4, 5, 6, 7, 8, 9 or 10…” which is the narrower statement of the range/limitation – inexplicably, identical to the broader statement, since the narrower statement simply explicitly lists the integers from 1 to 10.  Additionally, in the definition of variables p” and q’, the claim recites the broad recitation “…an integer from 2-10…”, and the claim also recites “…and preferably [emphasis added] at least one of p’, q” or q’ is different…” which is the narrower statement of the range/limitation.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, in the definition of variables p and q, the claim recites the broad recitation “…an integer between 1 and 15…”, and the claim also recites “…with at least one of p or q preferably [emphasis added] being at least 2…” which is the narrower statement of the range/limitation.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As above, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  In the present instance, the claim recites the broad recitation “…halo…” and the claims also recites “…(F, Cl, Br, I)…” which is the narrower statement of the range/limitation.  Additionally, the claim teaches a set of variable definitions in the first sentence of the claim (the broad recitation) and then in a second sentence presents a narrower set of definitions for some of these variables (the narrower range).  (Note also the objection to the claim above with respect to it being composed of two separate sentences.)

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
The term ‘effective amount’ is indefinite where the claim fails to state the function which is to be rendered effective.  Note MPEP 2173.05(c)(III).

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Incorporation by reference to a specific figure or table, i.e. from the listed patents in the claim, is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim.  Incorporation by reference is a necessity doctrine, not for applicant’s convenience (MPEP 2173.05(s)).  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The claim contains multiple trademark/trade names, for example, at least:“…abraxane…”, “…erbitux…”, “…gleevac…”.  Note that where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  (See the discussion at MPEP 2173.05(u)).  The metes and bounds of the claim are uncertain since the trademark or trade name cannot be used to identify any particular material or product.  A trademark or trade name identifies only a source of goods, and not the goods themselves.  
The examiner respectfully suggests that all trademark/trade names which appear in the claim must be replaced with the pharmaceutical name of the respective drug.  

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
It is unclear why claim 19 refers to claim 15 (one of the claims from which it immediately depends) as a composition claim.  Claim 15 is drawn to compounds.  In fact, it is unclear why the claim depends from claim 15 at all, since claim 15 does not recite an “additional bioactive agent.”  Thus, the limitations of claim 19 have nothing to further limit with respect to the subject matter of claim 15 (which is simply a set of diagramed compounds).  
Furthermore, in the second line of the claim, the limitation “…wherein said additional bioactive agent is an anticancer agent selected from the group consisting of wherein said additional anticancer agent is…” is unclear.  The examiner respectfully suggests deleting either the phrase wherein said additional bioactive agent is an anticancer agent selected from the group consisting of or the phrase wherein said additional anticancer agent is. 

Claims 7, 8, 11-15 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
These claims all depend from claims that are indefinite vide supra, yet do not relieve the indefiniteness.  These claims are also, therefore, indefinite.  

Markush Search
All claims have been examined with respect to formal matters.  
One member of the set of elected species has been examined.  The species is defined when, R”=H and p=q=3.  This species is not deemed free of the prior art.  
All other claimed but as yet unexamined subject matter which does not read on the above species is hereby withdrawn from consideration, for purposes of this Office Action, as being drawn to non-elected subject matter.  This subject matter will be rejoined as appropriate as the Markush examination progresses.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8 and 10-15, in so far as they read on the species defined above, are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Journal of Medicinal Chemistry (1983), 26(10), pp. 1510-1514, cited in the IDS.  The reference explicitly teaches inventor’s compound (page 1511, Scheme I, compound 7’ (X=Cl; Y=OCH3) where R is c (-(CH2)3NH(CH2)3-).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Krass, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        8/17/2022